— Order unanimously affirmed with costs. Memorandum: To be entitled to summary judgment, the moving party must tender sufficient evidence to eliminate any material issues of fact and make a prima facie showing of entitlement to judgment as a matter of law (Zuckerman v City of New York, 49 NY2d 557, 562). Because plaintiff’s conclusory assertions fail to establish the specific nature of defendant’s defaults and their interrelationships to the amounts demanded, it failed to establish its entitlement to judgment as a matter of law and, therefore, summary judgment was properly denied (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). (Appeal from Order of Supreme Court, Onondaga County, Mordue, J. — Summary Judgment.) Present — Green, J. P., Balio, Lawton, Boehm and Doerr, JJ.